NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

AMBASE CORPORATION
AND CARTERET BANCORP, INC.,
Plaintiffs-Cross Appellants,

AND

FEDERAL DEPOSIT INSURANCE CORPORATION,
Plaintiff-C'ross Appellant,

V.

UNITED STATES, '
Defendant-Appellant.

2012-5047, -5048, -5049

Appeals from the United States Court of Federal
Claims in case no. 93-CV-531, Senior Judge Loren A.
Smith.

ON MOTION

ORDER

The United States moves without opposition for a 40-
day extension of time, until July 28, 2012, to file its brief
due to settlement negotiations

AMBASE CORP V. US

Upon consideration thereof,

IT IS ORDERED THATI
The motion is granted

JUN 20 2012

Date

cc: Charles J. Cooper, Esq.

J0hn M. Dorsey, III, Esq.
Jeanne E. Davidson, Esq.

321

FOR THE COURT

fs/ Jan Horbal
J an Horbaly
Clerk

 

LED
Pms Fon
u’s`n?='i§fii=lafipcancurr

JUN 2021]12
- JANH[}HBALY
C|.ERK